PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,758,627
Issue Date: 1 Sep 2020
Application No. 15/738,478
Filing or 371(c) Date: 20 Dec 2017
Attorney Docket No. 047563-584371


:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the “PETITION FOR PATENT TERM ADJUSTMENT UNDRE 37 CFR §1.705(b)” (“Request”), filed October 27, 2020, which requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from three hundred eighty-two (382) days to four hundred thirty-four (434) days. The Office’s redetermination of the PTA indicates the correct PTA is four hundred twenty-four (424) days. 

This redetermination of the PTA is NOT a “Director’s decision on the applicant’s request for reconsideration” within the meaning of 35 U.S.C. § 154(b)(4), and the issuance of this redetermination does not start the 180-day period set forth in 35 U.S.C. § 154(b)(4) to commence a civil action.

Relevant Procedural History

The patent issued with a PTA determination of 382 days on September 1, 2020. Applicant timely submitted the present Request with required $210 petition fee on October 27, 2020. 

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 424 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
42 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The PTA set forth in the patent is 382 days (424 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 42 days of Applicant Delay).

The Request asserts the correct 14 month period (37 C.F.R. § 1.703(a)(1)) is 434 days, not 424 days, and it should be based on the application’s completion/filing date of December 20, 2017. This results in a period of A Delay of 434 days. The Request argues a 0 day reduction, rather than a 42 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of an Issue Fee Transmittal Letter and Part B – Fee(s) Transmittal on July 22, 2020, after a notice of allowance was mailed April 29, 2020.  The Request asserts the period of Applicant Delay is 0 days. Finally, the Request asserts the correct PTA is 434 days (434 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

As will be discussed, the Office finds the correct period of adjustment under 37 CFR 1.703(a)(1) is 424 days, which is the number of days beginning March 3, 2019, the day after the date 14 months after the commencement date (January 2, 2018), and ending on and including April 29, 2020, the date the Office mailed a notice of allowance. The 424 day period of adjustment is proper and will not be altered. The correct period of A Delay is 424 days.

The Office finds a 0 day reduction, rather than a 42 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of an Issue Fee Transmittal Letter and Part B – Fee(s) Transmittal on July 22, 2020, after a notice of allowance was mailed April 29, 2020.  The correct period of Applicant Delay is 0 days. 

Finally, the Office finds the correct PTA is 424 days (424 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

A Delay

The Request disputes the Office’s prior determination the period of A Delay is 424 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 424 days.

The instant application is the national stage of International Application No. PCT/US2016/040678, filed July 1, 2016. The earliest claimed priority date is July 2, 2015.

37 CFR 1.702 provides, in pertinent part:

Failure to take certain actions within specified time frames. Subject to the provisions of 35 U.S.C. § 154(b) and this subpart, the term of an original patent shall be adjusted if the issuance of the patent was delayed due to the failure of the Office to:

(1) 	Mail at least one of a notification under 35 U.S.C. § 132 or a notice of allowance under 35 U.S.C. § 151 not later than fourteen months after the date on which the application was filed under 35 U.S.C. § 111(a) or the date the national stage commenced under 35 U.S.C. § 371(b) or (f) in an international application…

The Office amended several regulations in order to implement changes made by the AIA  Technical Corrections Act (H.R. 6621).  See Revisions to Patent Term Adjustment (Interim Final Rule), 78 Fed. Reg. 19416 (April 1, 2013).   

The Office amended 37 CFR 1.703(a) to read as follows, with emphasis added:

	The period of adjustment under § 1.702(a) is the sum of the following periods:

(1)    	The number of days, if any, in the period beginning on the day 
after the date that is fourteen months after the date on which the application was filed under 35 U.S.C. § 111(a) or the date the 
national stage commenced under 35 U.S.C. § 371(b) or (f) in an 
			international application and ending on the date of mailing of 
either an action under 35 U.S.C. § 132, or a notice of allowance 
under 35 U.S.C. § 151, whichever occurs first[.]1

The changes made to 37 CFR 1.703(a) apply to all patents issued on or after January 14, 2013, and the instant patent issued September 1, 2020.  Therefore, the changes made to 37 CFR 1.703(a) apply to this case. 

The Office properly used  January 2, 2018 as the date of commencement when calculating the period of delay under 37 CFR 1.703(a)(1). 

The date the national stage of an international application commences is addressed in MPEP 
§ 1893.01 Commencement and Entry, which states, with emphasis added,

Subject to 35 U.S.C. §  371(f), commencement of the national stage occurs upon 
expiration of the applicable time limit under PCT Article 22(1) or (2), or under 
PCT Article 39(1)(a).  See 35 U.S.C. § 371(b) and 37 C.F.R. § 1.491(a).  PCT 
Articles 22(1), 22(2), and 39(1)(a) provide for a time limit of not later than 
the expiration of 30 months from the priority date.  Thus, in the absence of an 
express request for early processing of an international application under 
35 U.S.C. §  371(f) and compliance with the conditions provided therein, the U.S. 
national stage will commence upon expiration of 30 months from the priority 
date of the international application. Pursuant to 35 U.S.C. §  371(f), the national 
stage may commence earlier than 30 months from the priority date, provided 
applicant makes an express request for early processing and has complied with 
the applicable requirements under 35 U.S.C. § 371(c).

National stage papers were filed in this case on December 20, 2017. The papers did not contain an early processing request. Therefore, the national stage commenced upon the expiration of 30 months from the priority date of the international application Actelion Pharm. v. Matal, 881 F.3d 1339, 125 USPQ2d 1585, 1590 (Fed. Cir. 2018).

The date 30 months after July 2, 2015, which is the priority date of the international application, is Tuesday, January 2, 2018. In other words, the commencement date is January 2, 2018.

The correct period of adjustment under 37 CFR 1.703(a)(1) is 424 days, which is the number of days beginning March 3, 2019, the day after the date 14 months after the commencement date, and ending on and including April 29, 2020, the date the Office mailed a notice of allowance. The 424 day period of adjustment is proper and will not be altered.

The period of A Delay is 424 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination the number of days of Applicant Delay is 42 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 0 days. 

The Request argues a 0 day reduction, rather than a 42 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of an Issue Fee Transmittal Letter and Part B – Fee(s) Transmittal on July 22, 2020, after a notice of allowance was mailed April 29, 2020.  The Request asserts the period of Applicant Delay is 0 days.

37 CFR § 1.704(c)(10) provides that:

Submission of an amendment under § 1.312 or other paper, other than a request for continued examination in compliance with §  1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the lesser of:

(i) 	The number of days, if any, beginning on the date the amendment under § 1.312 or other paper was filed and ending on the mailing date of the Office action or notice in response to the amendment under § 1.312 or such other paper;

	 or

	(ii) 	Four months.

Changes to Patent Term Adjustment in View of the Federal Circuit Decision in Novartis v. Lee, Final Rule, 80 Fed. Reg. 1346 (January 9, 2015.) (“Notice”) contains a list of papers that may be submitted after a notice of allowance without the applicant being considered to have failed to engage in reasonable efforts to conclude processing or examination of the application. 

Page 1354 of the Notice indicates an issue fee transmittal will not result in a reduction under 37 CFR § 1.704 (c)(10). The undersigned notes applicant submitted an Issue Fee Transmittal Letter and Part B – Fee(s) Transmittal on July 22, 2020. The Part B- Fee(s) Transmittal is covered by the aforementioned notice. The Issue Fee Transmittal Letter explains the circumstances surrounding the filing of the July 22, 2020 Part B- Fee(s) Transmittal, relative to the date the issue fee was paid, July 21, 2020. Applicant promptly explained the irregularity in the attempted July 21, 2020 transmission of a web-based Issue Fee Transmittal, which resulted in the necessity to file another Part B- Fee(s) Transmittal on July 22, 2020 . Applicant did not fail to engage in reasonable efforts to conclude processing or examination of the application.

Accordingly, the 42 day period of reduction has been removed.  The period of Applicant Delay is 0 days.

Conclusion

The Request asserts the correct period of A Delay is 434 days, the correct period of Applicant Delay is 0 days, and the correct PTA is 434 days (434 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

As previously discussed, the correct period of A Delay is 424 days, and the correct period of Applicant Delay is 0 days.   Therefore, the correct PTA is 424 days (424 days of A Delay + 0 day of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 424 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to four hundred twenty-four (424) days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web. 				Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:	 Draft Certificate of Correction





    
        
            
    

    
        1 See Revisions to Patent Term Adjustment (Interim Final Rule), 78 Fed. Reg. 19416, 19420 (April 1, 2013).